                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division



 JAMES GHAISAR et al.,

                Plaintiffs,                       Civil Action No. 1:18-cv-1296 (CMH/IDD)

 v.

 Alejandro Amaya, et al.,

                Defendants.



                                   NOTICE OF HEARING
       PLEASE TAKE NOTICE that, on March 6, 2020, at 10:00 a.m., or as soon thereafter as

counsel may be heard, Plaintiffs, through undersigned counsel, will bring on for hearing their

Motion for Issuance of Scheduling Order.



Dated: February 24, 2020                            Respectfully submitted,


                                                    /s/ Thomas G. Connolly
                                                    Thomas G. Connolly (VA Bar No. 29164)
                                                    Roy L. Austin, Jr. (pro hac vice)
                                                    HARRIS, WILTSHIRE & GRANNIS LLP
                                                    1919 M Street NW, 8th Floor
                                                    Washington, D.C. 20036
                                                    Telephone: 202-730-1300
                                                    tconnolly@hwglaw.com
                                                    raustin@hwglaw.com

                                                    Counsel for Plaintiffs
                                 CERTIFICATE OF SERVICE
       I hereby certify that on February 24, 2020, I caused a true and correct copy of the

foregoing to be filed and served using the Court’s CM/ECF system, with electronic notification

of such filing to all counsel of record.



                                                    /s/ Thomas G. Connolly
                                                    Thomas G. Connolly (VA Bar No. 29164)
                                                    HARRIS, WILTSHIRE & GRANNIS LLP
                                                    1919 M Street NW, 8th Floor
                                                    Washington, D.C. 20036
                                                    Telephone: 202-730-1300
                                                    tconnolly@hwglaw.com

                                                    Counsel for Plaintiffs
